UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4894
MITCHELL GRICE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                            (CR-02-95)

                      Submitted: May 7, 2003

                      Decided: May 19, 2003

         Before MOTZ and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Geremy C. Kamens,
Assistant Federal Public Defender, Alexandria, Virginia, for Appel-
lant. Paul J. McNulty, United States Attorney, Laura M. Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.
2                        UNITED STATES v. GRICE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Mitchell Grice appeals his conviction and sentence for possession
with intent to distribute cocaine base, a violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(B)(iii), being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(1), and possession of a firearm in
furtherance of a drug trafficking crime, in violation of 18 U.S.C.
§ 924(c)(1). We affirm.

   Grice’s first claim is that the district court erred in admitting expert
testimony and evidence concerning a fingerprint found on the maga-
zine of the firearm recovered at the scene of the crime. Even assum-
ing, without deciding, that the district court erred in admitting the
fingerprint evidence, such error was rendered harmless when Grice
testified that he had handled the magazine. See Fed. R. Crim. P. 52(a).

   Grice also challenges the district court’s calculation of his criminal
history score. This court reviews a district court’s factual findings at
sentencing for clear error, and its legal application of the U.S. Sen-
tencing Guidelines de novo. United States v. Daughtrey, 874 F.2d
213, 217 (4th Cir. 1989). We find the district court correctly calcu-
lated Grice’s criminal history score.

  Accordingly, we affirm Grice’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED